DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment date 1/28/2021, claims 1, 3, 5, 14, 15, 17 and 19 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Shurman (WO 98/072989) hereinafter Shurman.
Regarding claim 1, Shurman teaches A wearable device (“wearable device echo reduction system 800” in ¶[0065] and Fig. 8) comprising: a body (130 in Fig. 8) comprising a first fastener (148 in Fig. 8), a second fastener (149 in Fig. 8), and a frame (132 in Fig. 8) coupled between the first and second fasteners (132 is between 148 and 149 in Fig. 8), the frame having a first section and a second section (frame 132 of Fig. 8 has two sections one connected to each fastener by hinges), the body having a first portion including the first section of the frame and the first fastener (In Fig. 8 the body 130 has a first portion comprised of first fastener 148 and first section of frame 132 connected at hinge 150) and a second portion including the second section of the frame and the second fastener (second portion in Fig. 8 Is comprised of body 130 on the right, second fastener 149 and second section of frame 132 connected to body at hinge 151); a first speaker connected to the first portion of the body (138 in Fig. 8); a second speaker connected to the second portion of the body (139 in Fig. 8); a first microphone connected to the first portion of the body (140 in Fig. 8); a second microphone connected to the second portion of the body (141 in Fig. 8); a processor (“digital sound processing circuits” in Page 28, Line 5 and 
The following is the reason for allowance of claim 1:
Shurman alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions, including functions to: selectively activate the first speaker ; selectively activate the second microphone; emit a first output sound signal via the activated first speaker while the first microphone and the second speaker are deactivated; and capture a first input sound signal via the activated second microphone during the emission of the first output sound signal by the activated first speaker, 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-14, claims are allowed for their dependency on allowed claim 1.
Regarding claim 15, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 16-20, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654